Citation Nr: 1207794	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for cirrhosis.

2.  Entitlement to a rating in excess of 20 percent for hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a Board hearing in a January 2010 letter.  However, in an April 2011 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore withdrawn.  38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

In December 2011, the Veteran requested that VA obtain his latest medical records from the Mountain Home, Tennessee VA Medical Center.  On remand, the AOJ should attempt to obtain those records and associate them with the claims file.  38 C.F.R. §§ 3.159(c), 20.1304(c).

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his cirrhosis, hepatitis C, and other service-connected disabilities.  Thereafter, any identified records, to include those from the Mountain Home, Tennessee VA Medical Center dated from December 2008 to the present that are not already included in the claims file, should be obtained for consideration in the Veteran's appeal.

The Veteran is currently service-connected for cirrhosis and is assigned a 50 percent rating under Diagnostic Code 7312.  The Veteran is also currently service-connected for hepatitis C and is assigned a 20 percent rating under Diagnostic Code 7354.

Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (passage of time alone, without an allegation of worsening, does not warrant a new examination).

In this case, the Veteran was last provided a VA examination of his cirrhosis and hepatitis C in December 2008, over three years ago.  Furthermore, in a March 2009 statement, the Veteran asserted that his symptoms of cirrhosis associated with hepatitis C had worsened.  The Veteran also reported worsening symptoms of his hepatitis C.  Therefore, the Board finds that a new examination is warranted to determine the current status of his service-connected cirrhosis and hepatitis C.

The Board notes that VA examiners have offered opinions regarding the effect of the Veteran's individual disabilities on his employability.  However, an opinion regarding whether all of the Veteran's service-connected disabilities, either jointly or singularly, render him unemployable has not been obtained.  Moreover, the Veteran's most recent VA examinations for his service-connected cirrhosis and hepatitis C were conducted in December 2008, and the Veteran has alleged worsening symptoms since that time.  Therefore, a VA examiner's opinion regarding the Veteran's employability which considers all of his service-connected disabilities should be obtained on remand.

Additionally, as the Board has remanded numerous issues, the outcome of the increased rating claims could impact the Veteran's claim of entitlement to a TDIU.  Therefore, such claim is inextricably intertwined and adjudication must be deferred.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records from the Mountain Home, Tennessee VA Medical Center dated from December 2008 to the present.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his cirrhosis, hepatitis C, and other service-connected disabilities (to include posttraumatic stress disorder).  After securing any necessary authorization from him, obtain all identified treatment records that are not already included in the claims file.  All reasonable attempts should be made to obtain the records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination, which should be placed in the claims file, that the records do not exist or that further efforts to obtain the records would be futile.  The Veteran must be notified of that finding, and allowed the opportunity to provide the records.

3.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine the current status and severity of his service-connected cirrhosis and hepatitis C.  All indicated tests and studies should be undertaken.  The examiner must review the claims file and must note that review in the report.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

(a)  With respect to the Veteran's cirrhosis, the examiner should make specific findings as to whether or not the Veteran has a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks.  The examiner should also make specific findings as to whether or not the Veteran has generalized weakness, substantial weight loss, and persistent jaundice, or; any of the following that is refractory to treatment:  ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis).

(b)  With respect to the Veteran's hepatitis C, the examiner should make specific findings as to whether or not the Veteran has daily fatigue, malaise, anorexia, minor weight loss, substantial weight loss, indications of malnutrition, hepatomegaly.  The examiner should state whether the Veteran has incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  If so, the examiner should state the total duration of those incapacitating episodes in the past 12-month period.  The examiner should also make a specific finding as to whether or not the Veteran has near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain)

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, hepatitis C, cirrhosis, and post-traumatic stress disorder, render him unable to secure or follow a substantially gainful occupation, considering his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

